Title: To George Washington from Brigadier General James Irvine, 4 December 1777
From: Irvine, James
To: Washington, George

 

Sir
Whitemarsh [Pa.] Decemr 4th 1777

If posting the army in a position similar to that I advised in my last letter, be to form a winters campaign, the measure in my opinion is not only adviseable, but absolutely necessary, as the more I think on the subject the more I am convinced that retiring into winter quarters and leaving the country uncovered will be followed with the ruin of our friends, give ease and plenty to our enemies, and do an irreparable injury to the cause we are ingaged to defend; the aids to be drawn from this state in future will be triffling indeed, the inhabitants of new jersey will be intimidated, the delaware state lost and an opportunity given to the tories on the eastern shore of maryland once more to appear in arms against us. When I proposed hutting the army it was not so much with a view of annoying the enemy in their present possessions as to prevent them from ravaging the country, and to give our officers a better opportunity of attending to the discipline of the troops than they could possibly have were they dispersed in extensive cantonments; how far the former may be effected by drawing together a large body of militia, is a question not easily determined. The idea I confess is a noble one, and could it be reduced to practice might be attended with the most happy consequences, but the great variety of circumstances that must concur to insure those consequences is a strong argument against making the experiment. I take it for granted that not less than eighteen or twenty thousand militia would be called, it is uncertain whether so large a body could be collected on the short notice they will receive, it is equally uncertain whether the different states could arm their quota’s, and their assembling at the place of rendezvous at or near the time to be fixed, still more so, as it may depend upon circumstances not in their power to foresee or prevent: allowing they came in time and properly armed, the ice or weather may be against our striking a capitol stroke for some time, and the difficulty of keeping such a body of militia in the field at that season of the year (when they expected to be discharged in a day or two) is easier to foresee than get over. Upon the whole, I am of opinion that tho’ it is necessary for this army to remain somewhere between twenty and thirty miles of philadelphia this winter, it is not adviseable to attempt collecting a large body of militia together with a view of attacking that place. I am with the greatest respect Sir Your most obedient & humb. servt

James Irvine

